Citation Nr: 1025826	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-44 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total rating based on individual unemployment 
(TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to December 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In February 2010, the Veteran withdrew an earlier request for a 
central office Board hearing.  However, in correspondence 
received in May 2010, he and his representative advised that the 
Veteran wished to have a Travel Board hearing at the RO rather 
than the previously scheduled central office hearing.  In order 
to give the Veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  38 
C.F.R. § 20.904(a)(3) (2009).  Therefore, the Veteran should be 
scheduled for a hearing before a member of the Board at the RO in 
St. Louis, Missouri.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order 
to schedule the Veteran for a personal 
hearing with a Veterans Law Judge of the 
Board at the local office in accordance with 
his request.  The Veteran and his 
representative should be notified in writing 
of the date, time, and location of the 
hearing.  After the hearing is conducted, or 
if the Veteran withdraws the hearing request 
or fails to report for the scheduled hearing, 
the claims files should be returned to the 
Board in accordance with appellate 
procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


